Citation Nr: 0307020	
Decision Date: 04/11/03    Archive Date: 04/14/03

DOCKET NO.  96-44 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel




INTRODUCTION

The veteran served on active duty in the military from June 
1950 to July 1953.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, which held that new and material evidence 
had not been submitted to reopen a claim for service 
connection for an acquired psychiatric disability and 
cardiovascular disability.  The September 1995 decision also 
denied compensation benefits pursuant to 38 U.S.C.A. § 1151 
for a prostate disability.

This case was before the Board in June 1999 and the claim for 
§ 1151 compensation was denied.  Therefore, that issue is no 
longer before the Board.  As to the other issues of whether 
new and material evidence had been submitted to reopen the 
claims for an acquired psychiatric disability and 
cardiovascular disability, the Board remanded these claims to 
the RO for readjudication pursuant to the holding in Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).

The Board later issued a decision in October 2002 determining 
that new and material evidence had not been submitted to 
reopen the claim of service connection for a cardiovascular 
disability.  Additionally, the Board found that further 
development was necessary concerning the claim for an 
acquired psychiatric disability, so the Board itself 
undertook the necessary development pursuant to authority 
granted by 38 C.F.R. § 19.9(a)(2).  The development was 
completed and the Board provided notice of the development as 
required by Rule of Practice 903, now codified at 38 C.F.R. 
§ 20.903.  Since the Board gave notice of that development 
and provided an opportunity to submit additional evidence 
and/or argument in response, the Board may now issue a 
decision concerning this claim.


FINDINGS OF FACT


1.  The Board last denied the claim of service connection for 
an acquired psychiatric disability in February 1988.

2.  Evidence received since that February 1988 decision is 
not so significant that it must be considered in order to 
fairly decide the merits of this case.  


CONCLUSIONS OF LAW


1.  The February 1988 decision of the Board denying service 
connection for an acquired psychiatric disability is final.  
38 U.S.C.A. § 7104 (West 2002).

2.  Evidence received since that February 1988 decision is 
not new and material, and the claim of entitlement to service 
connection for an acquired psychiatric disability is not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2001).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law.  It is codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  And regulations implementing the VCAA have been 
published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2002)).  



The Act essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim-but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also requires VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  See 38 U.S.C.A. § 5103(a); Charles 
v. Principi, 16 Vet. App. 370, 373-74 (2002).

The Board also must point out, however, that the change in 
definition of what constitutes new and material evidence is 
inapplicable to a petition, as here, which was filed before 
August 29, 2001.  See 66 Fed. Reg. 45,630 (Aug. 29, 2001) 
(codified at 38 C.F.R. § 3.156(a)).  But the other 
requirements of the VCAA and implementing regulations do 
apply, although they have been satisfied.

The rating decision appealed, the statement of the case 
(SOC), and the supplemental statements of the case (SSOCs), 
especially when considered together, discussed the pertinent 
evidence, provided the laws and regulations governing the 
claim, and essentially notified the veteran of the evidence 
needed to prevail.  Also in the September 2002 SSOC, in 
particular, the RO specifically informed the veteran of what 
information he needed to provide in the event that there were 
outstanding private treatment records that VA needed to 
retrieve.  Furthermore, he was advised that the RO would 
obtain VA medical records that he identified.  So the 
statutory and regulatory requirement that VA notify him as to 
what evidence, if any, will be obtained by him and what 
evidence, if any, will be obtained by VA for him, has been 
met.  See Quartuccio v. Principi, 16 Vet App. 183 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159).  

Also in connection with the current appeal, the Board sought 
to obtain additional medical treatment records.  By letter 
dated in January 2003, the Board advised the veteran to 
identify all VA and non-VA health care providers who had 
treated or evaluated him for a psychiatric disability since 
his separation from service.  He was provided forms to sign 
to authorize VA to obtain records from non-VA medical sources 
on his behalf.  As well, he was informed that he might 
contact a doctor or hospital himself and tell the provider to 
send medical records to VA.  He did not respond to the 
Board's development letter, however.  So there is no 
indication that additional evidence exists and can be 
obtained on the issue here in question.  Adjudication of this 
appeal, then, without referral to the RO for further 
consideration under the new laws and regulations, poses no 
risk of prejudice to the veteran.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384 (1993).

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2002).  

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and a psychosis is 
manifest to a degree of 10 percent within one year from the 
date of termination of such service, such disease shall be 
presumed to have been incurred or aggravated in service, even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2002).  

Congenital or developmental defects, refractive error of the 
eye, personality disorders and mental deficiency as such are 
not diseases or injuries within the meaning of applicable 
legislation for disability compensation purposes.  
38 C.F.R. §§ 3.303(c), 4.9 (2002).

Service connection may also be granted for a disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2002).

A decision of the Board denying a claim for service 
connection is final and binding on the veteran-except that 
he may reopen the claim by submitting new and material 
evidence.  38 U.S.C.A. §§ 5108, 7104.

New and material evidence means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant and, which by itself, or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  As 
alluded to earlier, the amendment to this regulation is not 
applicable in this case as it is only effective for claims to 
reopen filed on or after August 29, 2001.  The veteran filed 
the petition to reopen his claim prior to that date.

For the purpose of determining whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 3 Vet. App. 510 
(1992).  Moreover, the evidence to be considered is that 
added to the record since the last final denial on any basis.  
Evans v. Brown, 9 Vet. App. 273 (1996).  The claim of service 
connection for a psychiatric disability was last considered 
by the Board in its decision of February 1988.

Using these guidelines, the Board's analysis of the evidence 
submitted for the purposes of the reopening the veteran's 
current claim must include a review of the evidence submitted 
since the February 1988 Board decision.  The Board will, 
however, first review the evidence that was before the Board 
in February 1988 when the veteran's claim was last 
considered.



The evidence considered in connection with the Board's 
February 1988 decision included service medical records, 
medical reports of a VA hospital admission in March 1971 and 
of VA psychiatric examinations in May 1972 and July 1982.  
Also considered were reports, dated in April 1986 and January 
1987, from a social worker with a community mental health 
service, and a transcript of a hearing held before the Board 
in December 1987.  On that record, the Board determined that 
an acquired psychiatric disorder was not present during 
service; that the passive-aggressive reaction present in 
service was a personality disorder and, therefore, 
not subject to being service connected; that schizophrenia 
was first shown many years after service; that substance 
abuse resulted from willful misconduct; and that post-
traumatic stress disorder (PTSD) due to experiences in 
service was not currently shown.

Evidence added to the record since the February 1988 Board 
decision includes statements from the veteran, reports from 
private clinicians, and VA medical records.

Statements from the veteran in support of his application to 
reopen the claim of service connection for an acquired 
psychiatric disability are to the effect that he has 
distorted thinking and experiences auditory and visual 
hallucinations.  He claimed that his paranoid schizophrenia 
had its onset during his military service.  But his 
statements are merely cumulative of those previously 
considered by the Board in which he claimed the very same 
thing, i.e., service onset of a psychiatric disability.  So 
reiterating those very same allegations is not new evidence.  
Reid v. Derwinski, 2 V A 312 (1992).  Moreover, his 
assertions attempting to date the onset of his psychiatric 
disability to military service are tantamount to an opinion 
about a matter of medical causation.  And there is no 
indication from the record that he has any medical training 
or expertise.  So as a lay person, he simply is not competent 
to offer a medical opinion regarding the diagnosis or 
etiology of a disorder.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  It also follows that his lay assertions of 
medical causation cannot serve as the predicate to reopen his 
claim for compensation benefits.  See Moray v. Brown, 5 Vet. 
App. 211 (1993).  

An undated statement from Avis Riddick, a social worker, 
received in May 1995, relates that the veteran had a mental 
disturbance, including voices interrupting his thoughts, 
since 1951.  The diagnosis was paranoid type schizophrenia.  
It was reported that, in 1951, while in military service, he 
was hospitalized for mental disturbances and had been 
hospitalized at least 15 times since then.

The additional medical evidence from the social worker in 
large part duplicates language contained in the April 1986 
report from that same clinician.  However, the report is not 
a verbatim copy, so the Board deems it to be new evidence.  
The Board is aware that the clinician dates the onset of the 
veteran's schizophrenia to military service.  But there is no 
indication from the social worker that she had reviewed the 
veteran's claims folder prior to giving that opinion.  So her 
assessment was based entirely on the veteran's self-described 
history of having had a psychiatric disability with 
disturbances of thought process since he was in service.  His 
personal account of that is not otherwise corroborated by his 
service medical records which show that examiners found no 
psychiatric disabilities.  Generally, when a medical opinion 
relies at least partially on the veteran's rendition of his 
medical history, the Board is not bound to accept the medical 
conclusion, as it has no greater probative value than the 
facts alleged by the veteran.  Swann v. Brown, 5 Vet. App. 
229, 233 (1993); Reonal v. Brown, 5 Vet. App. 458 (1993).

In yet another similar case even more directly on point, 
Elkins v. Brown, 5 Vet. App. 474, 478 (1993), the U.S. Court 
of Appeals for Veterans Claims (Court) rejected a medical 
opinion like the one at hand as "immaterial" because, like 
here, there was no indication the clinician had reviewed the 
veteran's service medical records (SMRs) or any other 
relevant evidence which would have enabled the clinician to 
form an opinion on service connection on an independent 
basis.  See also Owens v. Brown, 7 Vet. App. 429 (1995).  So 
social worker Riddick's statement is not sufficient to reopen 
the claim.

An undated report, received from James W. Wilkenson, M.D., in 
May 1995, indicates the veteran had a diagnosis of paranoid 
schizophrenia.  Also received in May 1995 were reports from 
Dr. Rosas.  In September 1994, the physician noted that the 
veteran had been under his care since 1993 and that his 
condition was not better.  In April 1995, the physician 
indicated a diagnosis of schizophrenia.  

Associated with the claims file were VA medical records, 
dated from October 1992 to July 1997.  They reflect the 
veteran's treatment for chronic paranoid schizophrenia.  

The medical records from the private physicians and from VA 
are new evidence.  These records document the veteran's 
treatment after service for a psychosis, usually diagnosed as 
paranoid schizophrenia.  But this evidence still is not 
material because it does not causally relate his current 
paranoid schizophrenia to his military service.  Medical 
evidence of current disability (i.e., a current diagnosis) 
does not, in turn, show the current disability is due to 
service.  And this is what would make this evidence material; 
without it, the claim cannot be reopened.

For the reasons discussed above, the Board finds that new and 
material has not been submitted to reopen the claim for 
service connection for an acquired psychiatric disability.  
Accordingly, the petition to reopen the claim must be denied.  
And because the veteran has not fulfilled his threshold 
burden of submitting new and material evidence to reopen his 
finally disallowed claim, the benefit of the doubt doctrine 
is inapplicable.  Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).




ORDER

New and material evidence has not been submitted to reopen 
the claim for service connection for an acquired psychiatric 
disability, and the appeal is denied.


	                        
____________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

